Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al US 2020/0053362.


Re claim 1 Fu discloses 
A method comprising, by a computing device: 

determining characteristics of one or more areas in an image by analyzing pixels in the image (see paragraph 14 determine if the block contains objects or edges); 

computing, based on the characteristics of the one or more areas, a sampling density for each of the one or more areas in the image (see paragraph 14 If the image segmenter 110 determines that content of a pixel block contains content strongly corresponding to edges or corresponding to a predetermined object (e.g., human face(s)) the image segmenter 110 may route the pixel block to a coder 120.1 that codes pixel blocks at full size. If the image segmenter 110 determines that the content of a pixel block does not contain edge content or a predetermined object, the image segmented 110 may route the pixel block to a coder 120.2 that codes pixel blocks at reduced size); 

generating samples corresponding to the image by sampling pixels in each of the one or more areas according to the associated sampling density  (see paragraph 14 If the image segmenter 110 determines that content of a pixel block contains content strongly corresponding to edges or corresponding to a predetermined object (e.g., human face(s)) the image segmenter 110 may route the pixel block to a coder 120.1 that codes pixel blocks at full size. If the image segmenter 110 determines that the content of a pixel block does not contain edge content or a predetermined object, the image segmented 110 may route the pixel block to a coder 120.2 that codes pixel blocks at reduced size) note that the degree of down sampling (i.e. sampling density) depends on  the content characteristics of the block; 

and providing the samples to a machine-learning model as an input, wherein the machine-learning model is configured to reconstruct the image by processing the samples (see paragraph 27 and figure 5 note that the image is reconstructed using a decoder which includes and neural network(machine learning )).

Re claim 2 Fu discloses wherein the characteristic associated with an area comprises a determined amount of information within the area (see paragraph 14 “If the image segmenter 110 determines that content of a pixel block contains content strongly corresponding to edges or corresponding to a predetermined object (e.g., human face(s)) the image segmenter 110 may route the pixel block to a coder 120.1 that codes pixel blocks at full size. If the image segmenter 110 determines that the content of a pixel block does not contain edge content or a predetermined object, the image segmented 110 may route the pixel block to a coder 120.2 that codes pixel blocks at reduced size” note that if the block contains determined amount of information (an object or an edge) to determine the sampling size ).

Re claim 3 Fu discloses wherein the amount of information within the area is determined based on content in the area (see paragraph 14 “If the image segmenter 110 determines that content of a pixel block contains content strongly corresponding to edges or corresponding to a predetermined object (e.g., human face(s)) the image segmenter 110 may route the pixel block to a coder 120.1 that codes pixel blocks at full size. If the image segmenter 110 determines that the content of a pixel block does not contain edge content or a predetermined object, the image segmented 110 may route the pixel block to a coder 120.2 that codes pixel blocks at reduced size” note that if the block contains determined amount of information (an object or an edge) to determine the sampling size ).

Re claim 11-13 these claims are One or more computer-readable non-transitory storage media embodying software that is operable when executed to: perform the method of claim 1-3 (see Fu paragraph 44 ) and is rejected for similar reasons to that of claims  1-3.

 
Re claim 20 claim is A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to perform the method of claim 1 (see Fu paragraph 44 ) and is rejected for similar reasons to that of claims  1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s)  5  and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2020/0053362 in view of Mitchel  “Generating Antialiased Images at Low Sampling Densities” Computer Graphics  1987 .

Re claim 5 Fu discloses all the elements of claim 3. Fu does not expressly disclose wherein computing the sampling density for the area comprises: identifying a darkest pixel and a brightest pixel in the area; measuring a brightness difference between the darkest pixel and the brightest pixel; and computing the sampling density for the area based on the brightness difference such that a larger brightness difference yields a higher sampling density. Mitchel discloses wherein computing the sampling density for the area comprises: identifying a darkest pixel and a brightest pixel in the area; measuring a brightness difference between the darkest pixel and the brightest pixel (see section 3 paragraphs 4 and 5 and equation 5 note that a difference  Imax (brightest) and Imin (darkest) pixel is calculated C  ); and computing the sampling density for the area based on the brightness difference such that a larger brightness difference yields a higher sampling density (see paragraph 4 and 5 note that higher variation requires a high sampling rate). The motivation to combine  is: “The nonlinear 
response of the eye to rapid variations in light intensity is more closely  modeled by contrast”. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention   modify the adaptive sampling algorithm of Fu based on contrast as described in Mitchel to reach the aforementioned advantage. 

Re claim 15 claim is One or more computer-readable non-transitory storage media embodying software that is operable when executed to: perform the method of claim 5 (see Fu paragraph 44 ) and is rejected for similar reasons to that of claims  5.



Claim(s)  6 and 16   is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2020/0053362 in view of Kim et al US 2014/0016870.


Re claim 6 Fu further discloses wherein computing the sampling density for the area comprises:   computing the sampling density for the area based on the calculated edge amount such that a larger edge amount yields a higher sampling density (see paragraph 14 and 15 note that if the area contain edges the sampling density is higher). Fu does not disclose Computing and edge amount by calculating a statistical variance of brightness of pixels in the area. Kim discloses  Computing and edge amount by calculating a statistical variance of brightness of pixels in the area (see paragraph 59 ). One of ordinary skill in the art could have easily used the method of Kim to  detect edges as described in FU and the results (edges are detected using the method of KM ) would have been predictable.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to substitute the edge detection of Kim in the method of Fu.

Re claim 16 claim is One or more computer-readable non-transitory storage media embodying software that is operable when executed to: perform the method of claim 6 (see Fu paragraph 44 ) and is rejected for similar reasons to that of claims  6.


Claim(s)  7-9 and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2020/0053362 in view of Obrador US 2005/0243183 .


Re claim 7 Fu discloses all of the element of claim 3, Fu does not expressly disclose wherein the image corresponds to a frame of a video stream, and wherein the amount of information within the area is determined based on images corresponding to previous frames of the video stream.  Obrador discloses wherein the image corresponds to a frame of a video stream, and wherein the amount of information within the area is determined based on images corresponding to previous frames of the video stream.  ( See paragraph 30 “The sampling allocation which is determined based on the output of the face detection algorithm can be adjusted due to a number of different parameters. Motion estimation unit 1050 can, for example, estimate motion of an image on a frame by frame basis. Returning to the example of FIGS. 7 and 8, motion of either the image capture device or the subject may lead the motion estimation unit 1050 to predict that the face region 710 will be offset from its current location in FIG. 7 when the next frame is captured. Thus, the HD region of FIG. 8 can be offset to region 810 prior to returning a sampling allocation command to the image sensor 300 in order to more accurately sample the expected face region in the next captured image. More generally, this example is used to indicate that the regions determined by evaluation of a captured image may not completely correspond to sampling density regions, as various other data, including motion estimation, can be used to modify the sampling allocations which are initially determined as a result of captured image analysis.” The examiner note that the predicted motion from a current frame is used to predict the sampling density of the next frame. The motivation to combine is “reducing the overall number of samples that are transferred from the image sensor 1010 to memory” Therefor it would have been obvious before the effective filing date of the claimed invention  to combine the adaptive sampling technique of Fu with the sampling according to estimated motion of Orbador to reach the aforementioned advantage 

Re claim 8 Orbador further discloses wherein computing a sampling density for each of the one or more areas in the image comprises: generating a predicted image for the current frame based on the images corresponding to the previous frames of the video stream (see figure 8 and paragraph 28 Note that the dotted line region 810 in FIG. 8 references an HD region which has been adjusted to compensate for, e.g., predicted motion of the image to be captured next by image sensor 300, as described below with respect to FIG. 10 ); determining the predicted amount of information within the area based on the predicted image, wherein the amount of information within the area depends on objects located within the area of the predicted image (see paragraph 30  note that the sampling amount is based on predicted location of the face in the next region ); and computing the sampling density for the area based on the determined amount of information within the area ( see paragraph 30  note that the sampling amount is based on predicted location of the face in the next region).

Re claim 9 Obrador further  discloses wherein an object movement tracking is used for generating the predicted image for the current frame based on the images corresponding to the previous frames of the video stream (see paragraph 30 note that the location of a face is predicted in the next image i.e. its movement is tracked).

Re claim 17-19 these claims are One or more computer-readable non-transitory storage media embodying software that is operable when executed to: perform the method of claim 7-9 (see Fu paragraph 44 ) and is rejected for similar reasons to that of claims  7-9.


Claim(s)  10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2020/0053362 in view of Obrador US 2005/0243183  in further view of Xiu US2020/0092582 .

Re claim 10 Fu and Orbrador further disclose wherein an motion estimation technique is used for generating the predicted image for the current frame based on the images corresponding to the previous frames of the video stream (see paragraph 30 note that motion estimation is used). They do not disclose performing the motion estimation using optical flow. Xiu discloses performing the motion estimation using optical flow (see  paragraph 152 note that motion estimation is performed using optical flow). One of ordinary skill in the art could have easily used the optical flow to perform the motion estimation of Orbrador using the well known optical flow method as described in Xiu and the results (motion estimated using optical flow would have been predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fu and Obrador with the optical flow motion estimation Xiu to reach the aforementioned advantage. 


Allowable Subject Matter
Claim 4 and 14  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/            Primary Examiner, Art Unit 2669